 



Exhibit 10.3
AMENDMENT TO
THE BAKER HUGHES INCORPORATED
2002 DIRECTOR & OFFICER
LONG-TERM INCENTIVE PLAN
     THIS AGREEMENT by Baker Hughes Incorporated, a Delaware Corporation (the
“Company”),
W I T N E S S E T H:
     WHEREAS, the Board of Directors of the Company previously adopted the plan
agreement known as the “Baker Hughes Incorporated 2002 Director & Officer
Long-Term Incentive Plan” (the “Plan”);
     WHEREAS, the Board of Directors of the Company retained the right in
Article 15 of the Plan to amend the Plan from time to time; and
     WHEREAS, the Board of Directors of the Company has approved the following
amendment to the Plan;
     NOW, THEREFORE, clause iii of Section 8(b) of Article 6 of the Plan is
hereby amended and restated in its entirety to provide as follows:

  iii.   Except as may be otherwise specified in the Award Agreement setting
forth the terms of a Director Option, a Director Option shall vest and become
exercisable on the first anniversary of the date of grant of the Director
Option. An Award Agreement setting forth the terms of a Director Option may not
specify that the Director Option is exercisable earlier than the first
anniversary of the date of grant of the Director Option.

Adopted: October 27, 2005

